Title: To Thomas Jefferson from Bernard Smith, 13 April 1803
From: Smith, Jr., Bernard
To: Jefferson, Thomas


          
            Sir
                     
            Washington April 13. 1803.
          
          Although I have not the honor to be personally acquainted with your Excellency, yet as I know that you are accessible to any of your fellow-citizens I shall take the liberty to address a few lines to you.
          Levi Lincoln Esqr. to whom I had a Letter of introduction, did me the honor to recommend me to your Excellency, as a person capable of filling some subordinate Office under the government. Mr. Lincoln informs me that altho’, you was disposed to serve me, it was not then in your power. This same gentlemen has likewise had the goodness to make application in my behalf to the Gentlemen who are at the head of the departments, but without sucess, as he was informed that there was no vacancies in the public Offices. and although many of those persons employed there, particularly the Clerks are the avowed partizans of a faction hostile to the government, it was not considered advisable to make any removals.
          I will not presume to say how far it is politic or just to retain such persons in Office, when their places could easily be supplied by persons who are the friends of the administration. Your Excellency who so justly merits the confidence of the Republicans in this Country, was pleased to observe, in your answer to a remonstrance from the Merchants of New Haven—“If a due participation of office is a matter of right, how are vacancies to be obtained? Those by death are few, by resignation none. Can any other mode than by removal be proposed? This is a painful office: but this is my duty, and I meet it as such”—
          Although I have ever been uniform in my politics, and indefatigable in my exertions in the republican cause, and which is well known to most of the destinguished patriots of my native state (N.J.), still I never before had the vanity nor the presumption to aspire after any office, nor should I now make application for one, where it not that my family on account of various misfortunes which they have recently experienced are unable to assist me in going into business at this time. Thus situated I concluded by the advice of my republican friends to repair to this place in hopes of obtaining some subordinate office under the government. and altho, I have been here for some time, and am concious of Mr. Lincoln’s wishes to serve me I have not as yet been able to succeed. Persuaded as I am of your Excellency’s justice and magnanimity, I have taken the liberty to make known to you my situation, and humbly solicit your high patronage; and should it be in your Excellency’s power to serve me on this occasion, permit me to assure you that it will ever be held in grateful remembrance both by myself and all my friends, and the summit of my ambition will always be to merit your confidence.
          I have taken the liberty to forward to your Excellency an Oration which I deliver’d on the death of Genr. Washington, and likewise a few numbers of the New Jersey “Centinel” in which are contained (under the signature of “Brutus”) some writings of mine in defence of the administration.
          If your Excellency should honor me with a few lines, please to direct it to me at my lodgings at Mrs. Sweeney’s nearly opposite the Bank.
          I have the honor to be very respectfully, Your Excellencey’s Most obdt. & very Humle. Servt.
          
            Bernard Smith Junr.
          
        